(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

      GREEN v. BRENNAN, POSTMASTER GENERAL

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE TENTH CIRCUIT

    No. 14–613.      Argued November 30, 2015—Decided May 23, 2016
After petitioner Marvin Green complained to his employer, the United
  States Postal Service, that he was denied a promotion because he was
  black, his supervisors accused him of the crime of intentionally delay-
  ing the mail. In an agreement signed December 16, 2009, the Postal
  Service agreed not to pursue criminal charges, and Green agreed ei-
  ther to retire or to accept another position in a remote location for
  much less money. Green chose to retire and submitted his resigna-
  tion paperwork on February 9, 2010, effective March 31.
     On March 22—41 days after resigning and 96 days after signing
  the agreement—Green reported an unlawful constructive discharge
  to an Equal Employment Opportunity counselor, an administrative
  prerequisite to filing a complaint alleging discrimination or retalia-
  tion in violation of Title VII of the Civil Rights Act of 1964. See 29
  CFR §1614.105(a)(1). Green eventually filed suit in Federal District
  Court, which dismissed his complaint as untimely because he had not
  contacted the counselor within 45 days of the “matter alleged to be
  discriminatory,” ibid. The Tenth Circuit affirmed, holding that the
  45-day limitations period began to run on December 16, the date
  Green signed the agreement.
Held:
    1. Because part of the “matter alleged to be discriminatory” in a
 constructive-discharge claim is an employee’s resignation, the 45-day
 limitations period for such action begins running only after an em-
 ployee resigns. Pp. 4–15.
      (a) Where, as here, the regulatory text itself is not unambiguous-
 ly clear, the Court relies on the standard rule for limitations periods,
 which provides that a limitations period ordinarily begins to run
 “ ‘when the plaintiff has a complete and present cause of action,’ ”
2                           GREEN v. BRENNAN

                                   Syllabus

    Graham County Soil & Water Conservation Dist. v. United States ex
    rel. Wilson, 545 U.S. 409, 418. Applied here, that rule offers three
    persuasive reasons to include the employee’s resignation in the limi-
    tations period. Pp. 4–10.
            (i) First, resignation is part of the “complete and present cause
    of action” in a constructive-discharge claim, which comprises two
    basic elements: discriminatory conduct such that a reasonable em-
    ployee would have felt compelled to resign and actual resignation,
    Pennsylvania State Police v. Suders, 542 U.S. 129, 148. Until he re-
    signs, an employee does not have a “complete and present cause of
    action” for constructive discharge. Under the standard rule, only af-
    ter the employee has a complete and present cause of action does that
    trigger the limitations period. In this respect, a constructive-
    discharge claim is no different from an ordinary wrongful-discharge
    claim, which accrues only after the employee is fired. Pp. 6–8.
            (ii) Second, although the standard rule may be subject to ex-
    ception where clearly indicated by the text creating the limitations
    period, nothing in Title VII or the regulation suggests such displace-
    ment. To the contrary, it is natural to read “matter alleged to be dis-
    criminatory” as including the allegation forming the basis of the
    claim, which confirms the standard rule’s applicability. Pp. 8–9.
            (iii) Third, practical considerations also confirm the merit of
    applying the standard rule. Starting the clock ticking before a plain-
    tiff can actually file suit does little to further the limitations period’s
    goals and actively negates Title VII’s remedial structure. A “limita-
    tions perio[d] should not commence to run so soon that it becomes dif-
    ficult for a layman to invoke the protection of the civil rights stat-
    utes.” Delaware State College v. Ricks, 449 U.S. 250, 262, n. 16.
    Nothing in the regulation suggests a two-step process in which an
    employee would have to file a complaint after an employer’s discrimi-
    natory conduct, only to be forced to amend that complaint to allege
    constructive discharge after resigning. Requiring that a complaint be
    filed before resignation occurs would also, e.g., ignore that an em-
    ployee may not be in a position to leave his job immediately. Pp. 9–
    10.
          (b) Arguments against applying the standard rule here are re-
    jected. Suders stands not for the proposition that a constructive dis-
    charge is tantamount to a formal discharge for remedial purposes on-
    ly, but for the rule that constructive discharge is a claim distinct from
    the underlying discriminatory act, 542 U.S., at 149. Nor was Green’s
    resignation the mere inevitable consequence of the Postal Service’s
    discriminatory conduct. Ricks, 449 U.S. 250, distinguished. Finally,
    the important goal of promoting conciliation through early, informal
    contact with a counselor does not warrant treating a constructive dis-
                     Cite as: 578 U. S. ____ (2016)                      3

                                Syllabus

  charge different from an actual discharge for purposes of the limita-
  tions period. Pp. 10–15.
     2. A constructive-discharge claim accrues—and the limitations pe-
  riod begins to run—when the employee gives notice of his resigna-
  tion, not on the effective date thereof. The Tenth Circuit is left to de-
  termine, in the first instance, the date that Green in fact gave notice.
  P. 16.
760 F.3d 1135, vacated and remanded.

   SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, and KAGAN, JJ., joined. ALITO,
J., filed an opinion concurring in the judgment. THOMAS, J., filed a dis-
senting opinion.
                        Cite as: 578 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–613
                                   _________________


      MARVIN GREEN, PETITIONER v. MEGAN J. 

        BRENNAN, POSTMASTER GENERAL

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE TENTH CIRCUIT

                                 [May 23, 2016] 


  JUSTICE SOTOMAYOR delivered the opinion of the Court.
  Title VII of the Civil Rights Act of 1964, 78 Stat. 253, as
amended, 42 U.S. C. §2000e et seq., prohibits employers
from discriminating on the basis of race, color, religion,
sex, or national origin, or retaliating against their employ-
ees for opposing or seeking relief from such discrimination.
Before a federal civil servant can sue his employer for
violating Title VII, he must, among other things, “initiate
contact” with an Equal Employment Opportunity counse-
lor at his agency “within 45 days of the date of the matter
alleged to be discriminatory.” 29 CFR §1614.105(a)(1)
(2015).
  If an employee claims he has been fired for discrimina-
tory reasons, the “matter alleged to be discriminatory”
includes the discharge itself and the 45-day limitations
period begins running only after the employee is fired.
  We address here when the limitations period begins to
run for an employee who was not fired, but resigns in the
face of intolerable discrimination—a “constructive” dis-
charge. We hold that, in such circumstances, the “matter
alleged to be discriminatory” includes the employee’s
2                   GREEN v. BRENNAN

                     Opinion of the Court

resignation, and that the 45-day clock for a constructive
discharge begins running only after the employee resigns.
                              I
   We recite the following facts in the light most favorable
to petitioner Marvin Green, against whom the District
Court entered summary judgment. Green is a black man
who worked for the Postal Service for 35 years. In 2008,
he was serving as the postmaster for Englewood, Colorado
when he applied for a promotion to the vacant postmaster
position in nearby Boulder. He was passed over. Shortly
thereafter, Green complained he was denied the promotion
because of his race.
   Green’s relations with his supervisors crumbled follow-
ing his complaint. Tensions peaked on December 11,
2009, when two of Green’s supervisors accused him of
intentionally delaying the mail—a criminal offense. See
18 U.S. C. §1703. They informed Green that the Postal
Service’s Office of the Inspector General (OIG) was inves-
tigating the charge and that OIG agents had arrived to
interview him as part of their investigation. After Green
met with the OIG agents, his supervisors gave him a letter
reassigning him to off-duty status until the matter was
resolved. Even though the OIG agents reported to Green’s
supervisors that no further investigation was warranted,
the supervisors continued to represent to Green that “the
OIG is all over this” and that the “criminal” charge “could
be a life changer.” App. 53.
   On December 16, 2009, Green and the Postal Service
signed an agreement whose meaning remains disputed.
Relevant here, the Postal Service promised not to pursue
criminal charges in exchange for Green’s promise to leave
his post in Englewood. The agreement also apparently
gave Green a choice: effective March 31, 2010, he could
either retire or report for duty in Wamsutter, Wyoming—
population 451—at a salary considerably lower than what
                    Cite as: 578 U. S. ____ (2016)                   3

                         Opinion of the Court

he earned in his Denver suburb. Green chose to retire and
submitted his resignation to the Postal Service on Febru-
ary 9, 2010, effective March 31.
   On March 22—41 days after submitting his resignation
paperwork to the Postal Service on February 9, but 96
days after signing the settlement agreement on December
16—Green contacted an Equal Employment Opportunity
(EEO) counselor to report an unlawful constructive dis-
charge. He contended that his supervisors had threatened
criminal charges and negotiated the resulting agreement
in retaliation for his original complaint.1 He alleged that
the choice he had been given effectively forced his resigna-
tion in violation of Title VII.
   Green eventually filed suit in the Federal District Court
for the District of Colorado, alleging, inter alia, that the
Postal Service constructively discharged him. The Postal
Service moved for summary judgment, arguing that Green
had failed to make timely contact with an EEO counselor
within 45 days of the “matter alleged to be discrimina-
tory,” as required by 29 CFR §1614.105(a)(1). The District
Court granted the Postal Service’s motion for summary
judgment.
   The Tenth Circuit affirmed, holding that the “matter
alleged to be discriminatory” encompassed only the Postal
Service’s discriminatory actions and not Green’s inde-
pendent decision to resign on February 9. Green v. Do­
nahue, 760 F.3d 1135 (2014). Therefore, the 45-day limi-
tations period started running when both parties signed
the settlement agreement on December 16, 2009. Accord-
ingly, because 96 days passed between the agreement and
when Green contacted an EEO counselor on March 22,

——————
  1 We assume without deciding that it is unlawful for a federal agency
to retaliate against a civil servant for complaining of discrimination.
See Gómez-Pérez v. Potter, 553 U.S. 474, 488, n. 4 (2008); Brief for
Respondent 2.
4                       GREEN v. BRENNAN

                         Opinion of the Court

2010, his constructive-discharge claim was time barred.
  Two other Courts of Appeals agree with the Tenth Cir-
cuit’s view that the limitations period begins to run for a
constructive-discharge claim after the employer’s last
discriminatory act.2 As the Tenth Circuit recognized,
however, other Courts of Appeals have held that the limi-
tations period for a constructive-discharge claim does not
begin to run until the employee resigns.3
  We granted certiorari to resolve this split. 575 U. S. ___
(2015). Because no party here supports the Tenth Cir-
cuit’s holding that an employee’s resignation is not part of
the “matter alleged to be discriminatory,” we appointed
Catherine M. A. Carroll to defend that aspect of the
judgment below. 576 U. S. ___ (2015). She has ably
discharged her duties and the Court thanks her for her
service.
                              II
  Before a federal civil servant can sue his employer in
court for discriminating against him in violation of Title
VII, he must first exhaust his administrative remedies. 42
U.S. C. §2000e–16(c). To exhaust those remedies, the
Equal Employment Opportunity Commission (EEOC) has
promulgated regulations that require, among other things,
that a federal employee consult with an EEO counselor
prior to filing a discrimination lawsuit. Specifically, he
“must initiate contact with a Counselor within 45 days of
the date of the matter alleged to be discriminatory or, in
the case of personnel action, within 45 days of the effective
——————
   2 Mayers v. Laborers’ Health and Safety Fund of North America, 478
F.3d 364, 370 (CADC 2007) (per curiam); Davidson v. Indiana-
American Water Works, 953 F.2d 1058, 1059 (CA7 1992).
   3 Flaherty v. Metromail Corp., 235 F.3d 133, 138 (CA2 2000); Draper

v. Coeur Rochester, Inc., 147 F.3d 1104, 1111 (CA9 1998); Hukkanen v.
Operating Engineers, 3 F.3d 281, 285 (CA8 1993); Young v. National
Center for Health Servs. Research, 828 F.2d 235, 238 (CA4 1987).
                     Cite as: 578 U. S. ____ (2016)                     5

                          Opinion of the Court

date of the action.” 29 CFR §1614.105(a)(1).4 The timeli-
ness of Green’s claim therefore turns on our interpretation
of this EEOC regulation implementing Title VII.5
   Although we begin our interpretation of the regulation
with its text, the text in this case is not particularly help-
ful. Nowhere does §1614.105 indicate whether a “matter
alleged to be discriminatory” in a constructive-discharge
claim includes the employee’s resignation, as Green con-
tends, or only the employer’s discriminatory conduct, as
amica contends. The word “matter” simply means “an
allegation forming the basis of a claim or defense,” Black’s
Law Dictionary 1126 (10th ed. 2014)—a term that could
readily apply to a discrimination-precipitated resignation.
So the “matter alleged to be discriminatory” could refer
to all of the allegations underlying a claim of discrimina-
tion, including the employee’s resignation, or only to
those allegations concerning the employer’s discrimina-
tory conduct. We therefore must turn to other canons of
interpretation.
   The most helpful canon in this context is “the ‘standard
rule’ ” for limitations periods. Graham County Soil &
Water Conservation Dist. v. United States ex rel. Wilson,
545 U.S. 409, 418 (2005). Ordinarily, a “ ‘limitations
period commences when the plaintiff has a complete and
present cause of action.’ ” Ibid. “[A] cause of action does
not become ‘complete and present’ for limitations purposes
——————
  4 Thisregulation, applicable to federal employees only, has a statutory
analog for private-sector Title VII plaintiffs, who are required to file a
charge with the EEOC within 180 or 300 days “after the alleged unlaw-
ful employment practice occurred.” 42 U.S. C. §2000e–5(e)(1). Al-
though the language is different, the EEOC treats the federal and
private-sector employee limitations periods as identical in operation.
See EEOC Compliance Manual: Threshold Issues §2–IV(C)(1), n. 179.
  5 Green does not contend that his alleged constructive discharge is a

“personnel action.” See Brief for Petitioner 17–18; Green v. Donahoe,
760 F.3d 1135, 1144, n. 3 (CA10 2014). We therefore address the
“matter alleged to be discriminatory” clause only.
6                    GREEN v. BRENNAN

                      Opinion of the Court

until the plaintiff can file suit and obtain relief.” Bay Area
Laundry and Dry Cleaning Pension Trust Fund v. Ferbar
Corp. of Cal., 522 U.S. 192, 201 (1997). Although the
standard rule can be displaced such that the limitations
period begins to run before a plaintiff can file a suit, we
“will not infer such an odd result in the absence of any
such indication” in the text of the limitations period.
Reiter v. Cooper, 507 U.S. 258, 267 (1993).
  Applying this default rule, we are persuaded that the
“matter alleged to be discriminatory” in a constructive-
discharge claim necessarily includes the employee’s resig-
nation for three reasons. First, in the context of a
constructive-discharge claim, a resignation is part of the
“complete and present cause of action” necessary before a
limitations period ordinarily begins to run. Second, noth-
ing in the regulation creating the limitations period here,
§1614.105, clearly indicates an intent to displace this
standard rule. Third, practical considerations confirm the
merit of applying the standard rule here. We therefore
interpret the term “matter alleged to be discriminatory” for
a constructive-discharge claim to include the date Green
resigned.
                              A
   The standard rule for limitations periods requires us
first to determine what is a “complete and present cause of
action” for a constructive-discharge claim. We hold that
such a claim accrues only after an employee resigns.
   The constructive-discharge doctrine contemplates a
situation in which an employer discriminates against an
employee to the point such that his “working conditions
become so intolerable that a reasonable person in the
employee’s position would have felt compelled to resign.”
Pennsylvania State Police v. Suders, 542 U.S. 129, 141
(2004). When the employee resigns in the face of such
circumstances, Title VII treats that resignation as tanta-
                 Cite as: 578 U. S. ____ (2016)           7

                     Opinion of the Court

mount to an actual discharge. Id., at 142–143.
   A claim of constructive discharge therefore has two
basic elements. A plaintiff must prove first that he was
discriminated against by his employer to the point where a
reasonable person in his position would have felt com-
pelled to resign. Id., at 148. But he must also show that
he actually resigned. Ibid. (“A constructive discharge
involves both an employee’s decision to leave and precipi-
tating conduct . . .” (emphasis added)). In other words, an
employee cannot bring a constructive-discharge claim
until he is constructively discharged. Only after both
elements are satisfied can he file suit to obtain relief.
   Under the standard rule for limitations periods, the
limitations period should begin to run for a constructive-
discharge claim only after a plaintiff resigns. At that
point—and not before—he can file a suit for constructive
discharge. So only at that point—and not before—does he
have a “complete and present” cause of action. And only
after he has a complete and present cause of action does a
limitations period ordinarily begin to run. Cf. Mac’s Shell
Service, Inc. v. Shell Oil Products Co., 559 U.S. 175, 189–
190 (2010) (the limitations period for a constructive termi-
nation of a franchise agreement starts running when the
agreement is constructively terminated).
   In this respect, a claim that an employer constructively
discharged an employee is no different from a claim that
an employer actually discharged an employee. An ordi-
nary wrongful discharge claim also has two basic ele-
ments: discrimination and discharge. See St. Mary’s
Honor Center v. Hicks, 509 U.S. 502, 506 (1993); 1 B.
Lindemann, P. Grossman, & C. Weirich, Employment
Discrimination Law 21–33 (5th ed. 2012) (Lindemann)
(“The sine qua non of a discharge case is, of course, a
discharge”). The claim accrues when the employee is
fired. At that point—and not before—he has a “complete
and present cause of action.” So at that point—and not
8                    GREEN v. BRENNAN

                      Opinion of the Court

before—the limitations period begins to run.
  With claims of either constructive discharge or actual
discharge, the standard rule thus yields the same result: a
limitations period should not begin to run until after the
discharge itself. In light of this rule, we interpret the term
“matter alleged to be discriminatory” in §1614.105 to refer
to all of the elements that make up a constructive-
discharge claim—including an employee’s resignation.
                               B
  Although the standard rule dictates that a limitations
period should commence only after a claim accrues, there
is an exception to that rule when the text creating the
limitations period clearly indicates otherwise. See, e.g.,
Dodd v. United States, 545 U.S. 353, 360 (2005). Nothing
in the text of Title VII or the regulation, however, suggests
that the standard rule should be displaced here. To the
contrary, the language of the regulation confirms our
application of the default rule.
  As noted previously, the word “matter” generally refers
to “an allegation forming the basis of a claim or defense.”
Black’s Law Dictionary 1126. The natural reading of
“matter alleged to be discriminatory” thus refers to the
allegation forming the basis of the discrimination claim—
here, a claim of constructive discharge. And as discussed
above, a constructive discharge claim requires two basic
allegations: discriminatory conduct by the employer that
leads to resignation of the employee. So long as those acts
are part of the same, single claim under consideration,
they are part of the “matter alleged to be discriminatory,”
whatever the role of discrimination in each individual
element of the claim. Cf. National Railroad Passenger
Corporation v. Morgan, 536 U.S. 101, 115–121 (2002)
(holding that a hostile-work-environment claim is a single
“unlawful employment practice” that includes every act
composing that claim, whether those acts are inde-
                 Cite as: 578 U. S. ____ (2016)            9

                     Opinion of the Court

pendently actionable or not).
                              C
   Finally, we are also persuaded that applying the stand-
ard rule for limitations periods to constructive discharge
makes a good deal of practical sense. Starting the limita-
tions clock ticking before a plaintiff can actually sue for
constructive discharge serves little purpose in furthering
the goals of a limitations period—and it actively negates
Title VII’s remedial structure. Cf. Zipes v. Trans World
Airlines, Inc., 455 U.S. 385, 398 (1982) (holding that
the Title VII limitations period should be construed to
“honor the remedial purpose of the legislation as a whole
without negating the particular purpose of the filing
requirement”).
   This Court has recognized “that the limitations perio[d]
should not commence to run so soon that it becomes diffi-
cult for a layman to invoke the protection of the civil
rights statutes.” Delaware State College v. Ricks, 449
U.S. 250, 262, n. 16 (1980). If the limitations period
begins to run following the employer’s precipitating dis-
criminatory conduct, but before the employee’s resigna-
tion, the employee will be forced to file a discrimination
complaint after the employer’s conduct and later amend
the complaint to allege constructive discharge after he
resigns. Nothing in the regulation suggests it intended to
require a layperson, while making this difficult decision,
to follow such a two-step process in order to preserve any
remedy if he is constructively discharged.
   Moreover, forcing an employee to lodge a complaint
before he can bring a claim for constructive discharge
places that employee in a difficult situation. An employee
who suffered discrimination severe enough that a reason-
able person in his shoes would resign might nevertheless
force himself to tolerate that discrimination for a period of
time. He might delay his resignation until he can afford to
10                  GREEN v. BRENNAN

                     Opinion of the Court

leave. Or he might delay in light of other circumstances,
as in the case of a teacher waiting until the end of the
school year to resign. Tr. 17. And, if he feels he must stay
for a period of time, he may be reluctant to complain about
discrimination while still employed. A complaint could
risk termination—an additional adverse consequence that
he may have to disclose in future job applications.
                             III
  Amica and the dissent read “matter alleged to be dis-
criminatory” as having a clear enough meaning to displace
our reliance on the standard rule for limitations periods.
They argue that “matter” is not equivalent to “claim” or
“cause of action,” and that the use of the phrase “matter
alleged to be discriminatory” is a sufficiently clear state-
ment that the standard claim accrual rule should not
apply. According to amica and the dissent, “matter” refers
only to the discriminatory acts of the Postal Service, not
Green’s resignation.
  We disagree. There is nothing inherent in the phrase
“matter alleged to be discriminatory” that clearly limits it
to employer conduct. Rather, as discussed above, the term
can reasonably be interpreted to include the factual basis
for a claim. Green is not alleging just that the Postal
Service discriminated against him. He claims that the
discrimination left him no choice but to resign.
  Amica and the dissent dispute that a constructive dis-
charge is a separate claim. According to amica and the
dissent, the constructive-discharge doctrine merely allows
a plaintiff to expand any underlying discrimination claim
to include the damages from leaving his job, thereby in-
creasing his available remedies. See 1 Lindemann 21–49
(constructive discharge allows plaintiff to seek backpay,
front pay, or reinstatement). In support of this argument,
amica and the dissent emphasize this Court’s statement in
Suders that “[u]nder the constructive discharge doctrine,
                 Cite as: 578 U. S. ____ (2016)          11

                     Opinion of the Court

an employee’s reasonable decision to resign because of
unendurable working conditions is assimilated to a formal
discharge for remedial purposes.” 542 U.S., at 141 (em-
phasis added); see also id., at 148 (“[A] constructive dis-
charge is functionally the same as an actual termination
in damages-enhancing respects”).
   But the Court did not hold in Suders that a constructive
discharge is tantamount to a formal discharge for remedial
purposes exclusively. To the contrary, it expressly held
that constructive discharge is a claim distinct from the
underlying discriminatory act. Id., at 149 (holding that a
hostile-work-environment claim is a “lesser included
component” of the “graver claim of hostile-environment
constructive discharge”). This holding was no mere dic-
tum. See id., at 142 (“[A] claim for constructive discharge
lies under Title VII”). We see no reason to excise an em-
ployee’s resignation from his constructive-discharge claim
for purposes of the limitations period.
   The concurrence sets out a theory that there are two
kinds of constructive discharge for purposes of the limita-
tions period: constructive discharge “claims” where the
employer “makes conditions intolerable with the specific
discriminatory intent of forcing the employee to resign,”
and constructive discharge “damages” where the employer
does not intend to force the employee to quit, but the
discriminatory conditions of employment are so intolerable
that the employee quits anyway. Post, at 6–11 (ALITO, J.,
concurring in judgment). According to the concurrence,
the limitations period does not begin to run until an em-
ployee resigns under the “claim” theory of constructive
discharge, but begins at the last discriminatory act before
resignation under the “damages” theory.
   This sometimes-a-claim-sometimes-not theory of con-
structive discharge is novel and contrary to the construc-
tive discharge doctrine. The whole point of allowing an
employee to claim “constructive” discharge is that in cir-
12                       GREEN v. BRENNAN

                          Opinion of the Court

cumstances of discrimination so intolerable that a reason-
able person would resign, we treat the employee’s resigna-
tion as though the employer actually fired him. Suders,
542 U.S., at 141–143.6 We do not also require an em-
ployee to come forward with proof—proof that would often
be difficult to allege plausibly—that not only was the dis-
crimination so bad that he had to quit, but also that his
quitting was his employer’s plan all along.
   Amica and the dissent also argue that their interpreta-
tion is more consistent with this Court’s prior precedent
on when the limitations period begins to run for discrimi-
nation claims. Under their interpretation, Green’s resig-
nation was not part of the discriminatory “matter,” but
was instead the mere inevitable consequence of the Postal
Service’s discriminatory conduct, and therefore cannot be
used to extend the limitations period. See Brief for Court-
Appointed Amica Curiae in Support of Judgment Below
——————
  6 The concurrence suggests that its theory is consistent with state-

ments in the Suders opinion that constructive discharge is akin to an
actual discharge “ ‘for remedial purposes’ ” and in “ ‘damages-enhancing
respects.’ ” Post, at 10 (opinion of ALITO, J.) (quoting Suders, 542 U.S.,
at 141, 148). This ignores the more obvious explanation for this qualifi-
cation: The Court was distinguishing between the merits of a claim of
constructive discharge generally, where resignation is imputed as a
discriminatory act of the employer, and the affirmative defense avail-
able to an employer in a hostile work environment claim specifically,
which allows an employer to defend against a hostile work environment
claim in certain circumstances if it took no “ ‘official act’ ” against the
employee. Id., at 143–146. The Court in Suders recognized that it
would be bizarre to always impute resignation as an “official act” of the
employer in a constructive discharge hostile work environment case
and prohibit the employer from relying on the no-“official-act” defense,
because it would make it easier to prove the “graver” claim of a con-
structive discharge hostile work environment than to prove a hostile
work environment claim. Id., at 148–149. Thus, the Court declined to
hold that resignation in a constructive discharge case was categorically
an “official act” in all instances. Ibid. In other words, the Court sought
a measure of parity between constructive discharge and ordinary
discrimination—parity that we extend to the limitations period here.
                  Cite as: 578 U. S. ____ (2016)           13

                      Opinion of the Court

21–27 (Brief for Amica Curiae) (citing Ledbetter v. Good­
year Tire & Rubber Co., 550 U.S. 618 (2007), overruled by
statute, Lilly Ledbetter Fair Pay Act of 2009, 123 Stat. 5;
Delaware State College v. Ricks, 449 U.S. 250; United Air
Lines, Inc. v. Evans, 431 U.S. 553 (1977)); post, at 3–7
(THOMAS, J., dissenting) (citing Ricks, 449 U.S. 250, and
Chardon v. Fernandez, 454 U.S. 6 (1981) (per curiam)).
Similarly, the concurrence argues these cases require that
an act done with discriminatory intent must occur within
the limitations period. Post, at 4 (opinion of ALITO, J.).
   But these cases are consistent with the standard rule
that a limitations period begins to run after a claim ac-
crues, not after an inevitable consequence of that claim.
In Ricks, for example, the Court considered the discrimi-
nation claim of a college faculty member who was denied
tenure and given a 1-year “ ‘terminal’ ” contract for his last
year teaching. 449 U.S., at 258. The plaintiff ’s claim
accrued—and he could have sued—when the college in-
formed him he would be denied tenure and gave him
“explicit notice that his employment would end” when his
1-year contract expired. Ibid. The Court held that the
limitations period began to run on that date, and not after
his 1-year contract expired. That final year of teaching
was merely an inevitable consequence of the tenure denial
the plaintiff claimed was discriminatory.
   Green’s resignation, by contrast, is not merely an inevi-
table consequence of the discrimination he suffered; it is
an essential part of his constructive-discharge claim. That
is, Green could not sue for constructive discharge until he
actually resigned. Of course, Green could not resign and
then wait until the consequences of that resignation be-
came most painful to complain. For example, he could not
use the date of the expiration of his health insurance after
his resignation to extend the limitations period. But the
“inevitable consequence” principle of Ricks, Ledbetter, and
Evans does not change the focus of the limitations period,
14                        GREEN v. BRENNAN

                           Opinion of the Court

which remains on the claim of discrimination itself. See
Lewis v. Chicago, 560 U.S. 205, 214 (2010) (holding Evans
and its progeny “establish only that a Title VII plaintiff
must show a present violation within the limitations
period” (internal quotation marks omitted)); National
Railroad Passenger Corporation v. Morgan, 536 U.S., at
115–121 (holding limitations period for hostile-work-
environment claim runs from the last act composing the
claim).7 For a constructive discharge, the claim does not
exist until the employee resigns.
  Finally, amica contends that her interpretation of the
regulation better advances the EEOC’s goal of promoting
conciliation for federal employees through early, informal
contact with an EEO counselor. See Exec. Order No.
11478, §4, 34 Fed. Reg. 12986 (1969) (counseling for federal
employees “shall encourage the resolution of employee
problems on an informal basis”). The dissent suggests
that our holding will make a discrimination victim the
master of his complaint, permitting him to “ ‘exten[d] the
limitation[s period] indefinitely’ ” by waiting to resign. Post,
at 7 (opinion of THOMAS, J.). The concurrence claims that
an employee who relies on the limitations period in waiting
——————
  7 The dissent relies on Morgan’s other holding that, unlike a hostile-

work-environment claim that may comprise many discriminatory acts,
discrete claims of discrimination based on independent discriminatory
acts cannot be aggregated to extend the limitations period. See post, at
3 (opinion of THOMAS, J.) (citing 536 U.S., at 109–113). But this just
proves the point: The analysis for the limitations period turns on the
nature of the specific legal claim at issue. In Morgan, the Court noted
that even if a claim of discrimination based on a single discriminatory
act is time barred, that same act could still be used as part of the basis
for a hostile-work-environment claim, so long as one other act that was
part of that same hostile-work-environment claim occurred within the
limitations period. Id., at 117 (“It is precisely because the entire hostile
work environment encompasses a single unlawful employment practice
that we do not hold, as have some of the Circuits, that the plaintiff may
not base a suit on individual acts that occurred outside the statute of
limitations . . . ”).
                  Cite as: 578 U. S. ____ (2016)           15

                      Opinion of the Court

to resign is “doubly out of luck” if his otherwise-meritorious
discrimination claim is time barred and he cannot show the
discrimination was so intolerable that it amounted to a
constructive discharge. Post, at 13 (opinion of ALITO, J.).
   These concerns are overblown. Amica may be right that
it is more difficult to achieve conciliation after an employee
resigns. But the same is true for a federal civil servant
who is fired by his agency for what the employee believes
to be a discriminatory purpose. And neither decision is
necessarily permanent—a resignation or a termination
may be undone after an employee contacts a counselor.
Conciliation, while important, does not warrant treating a
constructive discharge different from an actual discharge
for purposes of the limitations period.
   As for the dissent’s fear, we doubt that a victim of em-
ployment discrimination will continue to work in an intol-
erable environment merely because he can thereby extend
the limitations period for a claim of constructive dis-
charge. If anything, a plaintiff who wishes to prevail on
the merits of his constructive discharge claim has the
opposite incentive. A claim of constructive discharge
requires proof of a causal link between the allegedly intol-
erable conditions and the resignation. See 1 Lindemann
21–45, and n. 106.
   And as for the concurrence’s double-loser concern, no
plaintiff would be well advised to delay pursuing what he
believes to be a meritorious non-constructive-discharge-
discrimination claim on the ground that a timely filed
constructive discharge claim could resuscitate other time-
lapsed claims. The 45-day limitations period begins run-
ning on any separate underlying claim of discrimina-
tion when that claim accrues, regardless of whether the
plaintiff eventually claims constructive discharge. The
limitations-period analysis is always conducted claim by
claim.
16                  GREEN v. BRENNAN

                     Opinion of the Court

                              IV
   Our decision that a resignation triggers the limitations
period for a constructive-discharge claim raises the ques-
tion of when precisely an employee resigns. Here, Green
and the Government agree that an employee resigns when
he gives his employer definite notice of his intent to re-
sign. If an employee gives “two weeks’ notice”—telling his
employer he intends to leave after two more weeks of
employment—the limitations period begins to run on the
day he tells his employer, not his last day at work. (This
issue was not addressed by the Tenth Circuit and, accord-
ingly, amica takes no position on it. See Brief for Amica
Curiae 42.)
   We agree. A notice rule flows directly from this Court’s
precedent. In Ricks, 449 U.S., at 250, and Chardon v.
Fernandez, 454 U.S. 6, the Court explained that an ordi-
nary wrongful-discharge claim accrues—and the limita-
tions period begins to run—when the employer notifies the
employee he is fired, not on the last day of his employ-
ment. Ricks, 449 U.S., at 258–259; Chardon, 454 U.S., at
8. Likewise, here, we hold that a constructive-discharge
claim accrues—and the limitations period begins to run—
when the employee gives notice of his resignation, not on
the effective date of that resignation.
   One factual issue remains: when exactly Green gave the
Postal Service notice of his resignation. The Government
argues that Green resigned on December 16, 2009—when
he signed the settlement agreement—and that his claim is
therefore still time barred. Green argues that he did not
resign until February 9, 2010—when he submitted his
retirement paperwork—and that his claim is therefore
timely. We need not resolve this issue. Having concluded
that the limitations period for Green’s constructive-
discharge claim runs from the date he gave notice of his
resignation, we leave it to the Tenth Circuit to determine
when this in fact occurred.
                Cite as: 578 U. S. ____ (2016)        17

                    Opinion of the Court

                        *   *    *
  For these reasons, we vacate the judgment of the Tenth
Circuit and remand the case for further proceedings con-
sistent with this opinion.
                                             So ordered.
                 Cite as: 578 U. S. ____ (2016)           1

               ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 14–613
                         _________________


     MARVIN GREEN, PETITIONER v. MEGAN J. 

       BRENNAN, POSTMASTER GENERAL

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE TENTH CIRCUIT

                        [May 23, 2016] 


  JUSTICE ALITO, concurring in the judgment.
  In its pursuit of a bright-line limitations rule for con-
structive discharge claims, the Court loses sight of a bed-
rock principle of our Title VII cases: An act done with
discriminatory intent must have occurred within the
limitations period. We have repeatedly held that the time
to pursue an employment discrimination claim starts
running when a discriminatory act occurs, and that a
fresh limitations period does not start upon the occurrence
of a later nondiscriminatory act—even if that later act
carries forward the effects of the earlier discrimination.
See, e.g., United Air Lines, Inc. v. Evans, 431 U.S. 553,
558 (1977); Delaware State College v. Ricks, 449 U.S. 250,
257–258 (1980); Chardon v. Fernandez, 454 U.S. 6, 8
(1981) ( per curiam); Lorance v. AT&T Technologies, Inc.,
490 U.S. 900, 907–908, 911 (1989); National Railroad
Passenger Corporation v. Morgan, 536 U.S. 101, 113
(2002); Ledbetter v. Goodyear Tire & Rubber Co., 550 U.S.
618, 628 (2007). Without mentioning this consistent line
of precedent, the Court categorically declares that the
limitations period for constructive discharge cases starts
upon the employee’s resignation, no matter when the last
discriminatory act occurred. This effectively disposes of
the discriminatory-intent requirement.
  Rather than jettison our precedent, I would hold that
2                    GREEN v. BRENNAN

                ALITO, J., concurring in judgment

the limitations period for constructive discharge claims—
like all other employment discrimination claims—starts
running upon a discriminatory act of the employer. But I
would also hold that an employee’s resignation can, in
many cases, be considered a discriminatory act of the
employer. This is so where an employer subjects an em-
ployee to intolerable working conditions with the discrimi-
natory intent to force the employee to resign. In these
circumstances, the employee’s consequent resignation is
tantamount to an intentional termination by the em-
ployer, and so gives rise to a fresh limitations period just
as a conventional termination would. Absent such intent,
however, the resignation is not an independent discrimi-
natory act but merely a delayed consequence of earlier
discrimination. The resignation may be a basis for en-
hancing damages in a claim brought on the underlying
discrimination, but it cannot restart the limitations clock.
   In this case, Green presented sufficient evidence that
the Postal Service intended to force him to resign when it
presented him with a settlement agreement requiring that
he either retire or transfer to a distant post office for much
less pay. Accordingly, the 45-day window for him to initi-
ate counseling opened when he gave the Postal Service
notice of his resignation.
                             I

                            A

  The regulation at issue here requires a federal employee
who complains of unlawful discrimination to initiate con-
tact with an Equal Employment Opportunity (EEO) coun-
selor “within 45 days of the date of the matter alleged to
be discriminatory.” 29 CFR §1614.105(a)(1) (2015). The
Court observes that this language “is not particularly
helpful” in resolving the question presented, and so it
quickly moves on to other considerations. Ante, at 5. I
think that more can be discerned from the regulation’s
                     Cite as: 578 U. S. ____ (2016)                     3

                   ALITO, J., concurring in judgment

text. The Court observes that a “matter” in this context is
“an allegation forming the basis of a claim or defense.”
Black’s Law Dictionary 1126 (10th ed. 2014); ante, at 5.
But the Court fails to plug in the regulation’s critical
qualifier: The matter must be (alleged to be) discrimina-
tory. The phrase “matter alleged to be discriminatory” is
thus most fairly read to refer to the allegation of discrimi-
nation that underlies an employee’s claim, not just any
fact that supports the claim.
  Even if the regulation’s text were unclear on this point,
the next place I would look is not to a “standard rule”
governing limitations periods, as the majority does, ibid.,
but to the specific limitations rules we apply in other Title
VII cases. Private-sector Title VII plaintiffs are required
to file a charge with the Equal Employment Opportunity
Commission (EEOC) within 180 or 300 days “after the
alleged unlawful employment practice occurred.”            42
U.S. C. §2000e–5(e)(1); see Morgan, supra (construing
this statutory provision).1 Although this language is not
identical to the regulation at issue here, nothing in either
text requires that they be read as setting different rules.
Indeed, the EEOC’s Compliance Manual treats them the
same—it describes the regulation as requiring federal
employees to contact a counselor within 45 days of “the
alleged discriminatory employment practice,” and it cites
Morgan as providing the governing standard.2 We also
granted review in this case on the premise that the same

——————
   1 This 180- or 300-day period is often referred to as the “charging” or

“filing” period. See, e.g., Ledbetter v. Goodyear Tire & Rubber Co., 550
U.S. 618, 624 (2007); National Railroad Passenger Corporation v.
Morgan, 536 U.S. 101, 117 (2002). Because the 45-day period at issue
in this case involves initiating counseling rather than filing a charge,
for simplicity I refer to all of these periods as “limitations” periods.
   2 EEOC Compliance Manual: Threshold Issues §2–IV(C)(1), and

n. 179 (emphasis added), online at http://www.eeoc.gov/policy/docs/
threshold.html (as last visited May 20, 2016).
4                     GREEN v. BRENNAN

                 ALITO, J., concurring in judgment

rule would apply to both federal-sector and private-sector
Title VII cases: Green’s petition and merits brief ask us to
decide when the filing period for constructive discharge
claims begins as a matter of “federal employment discrim-
ination law” generally, Pet. for Cert. i; Brief for Peti-
tioner i, and the Circuit split he alleges consists primarily of
cases in which the limitations period ran from the date of
an unlawful employment “practice,” see Pet. for Cert. 11–
16. The majority, for its part, seems to agree that the
same rules should apply in the federal and private sectors,
and it too relies on private-sector cases in describing the
Circuit split that today’s decision is meant to “resolve.”
Ante, at 4–5, and nn. 2–4. The majority’s relegation of our
Title VII timeliness cases to its rebuttal argument, see
ante, at 12–14, is thus surprising.
                               B
   Our Title VII precedents set somewhat different limita-
tions rules for claims based on a discrete act of discrimina-
tion (such as termination, failure to hire, or demotion) and
claims based on a hostile work environment. I will focus
on the former set of rules because Green’s resignation was
a discrete act that was precipitated by another discrete
act—namely, the settlement agreement that required him
to retire or transfer to a far-off, lower paying position. For
private-sector claims based on discrete acts, the limita-
tions period starts to run on the day the discriminatory act
occurred and expires 180 or 300 days later. Morgan, 536
U.S., at 110. This means that an act done with discrimi-
natory intent—not merely some act bearing on the claim—
must have occurred within the limitations period. We
therefore held in Morgan that “discrete discriminatory
acts are not actionable if time barred, even when they are
related to acts alleged in timely filed charges,” and that “a
time-barred act [cannot] justify filing a charge concerning
a termination that was not independently discriminatory.”
                      Cite as: 578 U. S. ____ (2016)                     5

                    ALITO, J., concurring in judgment

Id., at 113 (emphasis added).
   We spoke even more directly to the point in Ledbetter.
There we described “discriminatory intent” as the “defin-
ing element” of a Title VII disparate-treatment claim, 550
U.S., at 624, and held that the plaintiff ’s claim of pay
discrimination was untimely because she did not allege
that any “intentionally discriminatory conduct occurred
during the [limitations] period,” id., at 628. Although the
plaintiff had suffered lower pay within the limitations
period because of earlier alleged discrimination, we ex-
plained that under our precedents a new limitations pe-
riod “does not commenc[e] upon the occurrence of subse-
quent nondiscriminatory acts that entail adverse effects
resulting from the past discrimination.” Ibid. (discussing
Evans, 431 U.S. 553, Ricks, 449 U.S. 250, Lorance, 490
U.S. 900, and Morgan, supra). Relying on nondiscrimina-
tory acts to establish a timely claim, we reasoned, would
impermissibly “shift intent from one act (the act that
consummates the discriminatory employment practice) to
a later act that was not performed with bias or discrimina-
tory motive. The effect of this shift would be to impose
liability in the absence of the requisite intent.” 550 U.S.,
at 629. At the same time, we recognized that when multi-
ple acts that are each “intentionally discriminatory” occur,
“a fresh violation takes place”—and thus a new limitations
period starts running—“when each act is committed.” Id.,
at 628.3



——————
  3 Congress has since abrogated Ledbetter’s precise holding in the con-

text of “discrimination in compensation,” Lilly Ledbetter Fair Pay Act
of 2009, §3, 123 Stat. 5, codified at 42 U.S. C. §2000e–5(e)(3)(A), but it
did not disturb the reasoning of the precedents on which Ledbetter was
based. Cf. Ledbetter, supra, at 627, n. 2 (discussing similar amendment
abrogating the precise holding of Lorance v. AT&T Technologies, Inc.,
490 U.S. 900 (1989)).
6                    GREEN v. BRENNAN

                ALITO, J., concurring in judgment

                              C
   These principles lead to the following rule for construc-
tive discharge cases: An employee’s resignation triggers a
fresh limitations period if the resignation itself constitutes
an “intentionally discriminatory” act of the employer. In
my view, an employee’s resignation in the face of intoler-
able working conditions can be considered a discriminatory
act of the employer when the employer makes conditions
intolerable with the specific discriminatory intent of forc-
ing the employee to resign. If the employer lacks that
intent, however, the limitations period runs from the
discriminatory act that precipitated the resignation.
   This approach reflects the fact that there are two kinds
of constructive discharge. Much of the disagreement
between the majority and dissent stems from their differ-
ing views of the nature of constructive discharge. To the
majority, constructive discharge is always a standalone
“claim distinct from the underlying discriminatory act.”
Ante, at 11. To JUSTICE THOMAS and the friend of the
Court we appointed to defend the judgment below, con-
structive discharge is never a separate claim, but merely
“a counterdefense to an employer’s contention that a
resignation was voluntary” that allows the resigning
employee to recover backpay and other relief unavailable
to employees who quit voluntarily. Post, at 9. As I see it,
each side is partly right. The label “constructive dis-
charge” is best understood to refer to two different (though
related) concepts, one a distinct claim and one not. This
case requires us to distinguish between the two and to
“identify with care the specific employment practice that is
at issue.” Ledbetter, supra, at 624 (citing Morgan, supra,
at 110–111).
                             1
  The first kind of constructive discharge occurs when an
employer subjects an employee to intolerable conditions
                 Cite as: 578 U. S. ____ (2016)            7

                ALITO, J., concurring in judgment

with the specific discriminatory intent of forcing the em-
ployee to quit. In this situation, the employer has deliber-
ately terminated the employee—a discrete employment
action. The discharge is termed “constructive,” however,
because it is formally effected by the employee’s resigna-
tion rather than the employer’s pink slip. The termination
can nevertheless be considered a discriminatory act of the
employer because the employer intends to terminate the
employee and—through the imposition of intolerable
conditions—forces the employee to “rubberstamp” that
decision by resigning. Cf. Staub v. Proctor Hospital, 562
U.S. 411, 425 (2011) (ALITO, J., concurring in judgment);
id., at 419 (majority opinion) (“Animus and responsibility
for [an] adverse action can both be attributed to [an] ear-
lier agent . . . if the adverse action is the intended conse-
quence of that agent’s discriminatory conduct”). Because
the resignation is the “act that consummates the discrimi-
natory employment practice” of terminating the employee,
Ledbetter, supra, at 629, it triggers a fresh limitations
period. In such cases, the constructive discharge should,
like a formal discharge, be treated as a distinct cause of
action—what we might call a proper “constructive dis-
charge claim.”
   The employer’s discriminatory intent sometimes will
manifest itself only outside the limitations period. Con-
sider, for example, an employer that demotes an employee
(say, from executive to office assistant) for discriminatory
reasons and with the intent that the loss of prestige will
force the employee to quit. By the time the employee
finally cracks and resigns, the discriminatory demotion
may be outside the limitations window and not inde-
pendently actionable. But the employer’s discriminatory
intent to terminate the employee can carry forward to the
eventual resignation. We recognized this possibility in
Ledbetter. We explained that a plaintiff generally cannot
create a timely Title VII claim by “attach[ing]” the dis-
8                    GREEN v. BRENNAN

                ALITO, J., concurring in judgment

criminatory intent accompanying an act outside the limi-
tations period to another act that occurred within the
limitations period. 550 U.S., at 625, 629. At the same
time, we acknowledged that “there may be instances
where the elements forming a cause of action”—
discriminatory intent and an employment action—“span
more than 180 days” (that is, the applicable limitations
period). Id., at 631, n. 3. In such a case, we said, the
limitations period would start to run when “the employ-
ment practice was executed,” because that is when “[t]he
act and intent had . . . been joined.” Ibid. Under my
example, then, the employer “forms an illegal discrimina-
tory intent” to terminate the employee at the time of the
demotion, but the termination is not “executed” or “con-
summated” until the employee resigns some time later.
Ibid.; id., at 629. Only at that point have the discrimina-
tory intent to terminate and the act of termination been
“joined,” and therefore only at that point does the limita-
tions period for the wrongful discharge start to run.
                             2
   The second kind of constructive discharge occurs when
an employer imposes intolerable conditions for discrimina-
tory reasons but does not intend to force an employee to
resign. This is quite different from an ordinary discharge
because the critical element of intent is missing. The
resignation cannot be considered an intentionally discrim-
inatory act of the employer because it is not something the
employer deliberately brought about; it is simply a later-
arising consequence of the earlier discrimination. The
resignation thus does not trigger a fresh limitations period
or give rise to a separate cause of action. See Evans, 431
U.S., at 558 (A nondiscriminatory act that “gives present
effect to a past act of discrimination” is not actionable);
Ricks, 449 U.S., at 258 (“[T]he proper focus is upon the
time of the discriminatory acts, not upon the time at which
                    Cite as: 578 U. S. ____ (2016)                 9

                  ALITO, J., concurring in judgment

the consequences of the acts became most painful” (inter-
nal quotation marks and brackets omitted)); Ledbetter,
supra, at 628 (“A new violation does not occur, and a new
[limitations] period does not commence, upon the occur-
rence of subsequent nondiscriminatory acts that entail
adverse effects resulting from the past discrimination”).
   This does not let the employer off the hook. It is still
liable for the acts of discrimination that precipitated the
resignation, provided that the employee properly and
timely challenges them. And in a suit brought on those
underlying acts, the resignation—if reasonable—“is assim-
ilated to a formal discharge for remedial purposes.” Penn-
sylvania State Police v. Suders, 542 U.S. 129, 141 (2004)
(emphasis added). The resigning employee can recover, as
damages for the underlying discrimination, “all damages
[that would be] available for formal discharge” but which
are normally unavailable to employees who voluntarily
quit. Id., at 147, n. 8; see post, at 8–9 (THOMAS, J., dis-
senting). A resignation that is the reasonable but unin-
tended result of the employer’s discriminatory acts thus
does not lead to a standalone “constructive discharge
claim.” Instead, it is a basis for increasing damages
on the underlying discrimination claim—what we might
call a “constructive discharge damages enhancement.”
See Suders, supra, at 148 (analogizing constructive dis-
charge to “an actual termination in damages-enhancing
respects”).4
   The majority asserts that in Suders the Court “expressly
held” that constructive discharge is always its own distinct
——————
  4 These enhanced damages would also be available in a suit based on

the underlying discrimination where the employer intended to make
the employee resign. Intent to force the resignation is necessary to
pursue constructive discharge as a separate claim from the underlying
discrimination, but it certainly does not prevent an employee from
pursuing greater damages for the underlying discrimination on a
constructive discharge theory.
10                   GREEN v. BRENNAN

                ALITO, J., concurring in judgment

claim. Ante, at 11. I do not think that the Suders Court
would have taken such pains to qualify its statements that
a constructive discharge is akin to an actual termination
“for remedial purposes” and “in damages-enhancing re-
spects,” 542 U.S., at 141, 148, had that been its intention.
Nor was it necessary for the Court to resolve whether
constructive discharge is a separate cause of action or
merely a basis for enhancing damages. The majority
observes that Suders referred to a “claim” for constructive
discharge. See ante, at 11. But the use of that term does
not indicate that constructive discharge is (always) an
independent cause of action any more than stray refer-
ences to a “claim for punitive damages,” e.g., BMW of
North America, Inc. v. Gore, 517 U.S. 559, 564 (1996);
Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S.
52, 58 (1995), mean that punitive damages are actionable
independent of an underlying tort claim.
    The majority also asserts that intent to cause a resigna-
tion is unnecessary for a constructive discharge cause of
action because the “whole point” of constructive discharge
is to treat the resignation like a firing. Ante, at 11. I had
thought that the “whole point” of a Title VII disparate-
treatment claim was to combat intentional discrimination.
See, e.g., Watson v. Fort Worth Bank & Trust, 487 U.S.
977, 1002 (1988) (Blackmun, J., joined by Brennan and
Marshall, JJ., concurring in part and concurring in judg-
ment) (“[A] disparate-treatment challenge focuses exclu-
sively on the intent of the employer”). A resignation can-
not be deemed the equivalent of an actionable intentional
termination if the employer lacks intent to terminate. See
Staub, 562 U.S., at 417–418 (holding that a person who
“did not intend to cause [a] dismissal” cannot be deemed
“responsible” for the dismissal, even if the dismissal was
the “result” or “foreseeable consequence” of the person’s
actions); see also id., at 417 (“Intentional torts such as this
. . . generally require that the actor intend the consequences
                     Cite as: 578 U. S. ____ (2016)                   11

                   ALITO, J., concurring in judgment

of an act, not simply the act itself ” (internal quotation
marks omitted)). But as I have explained, a resignation in
those circumstances may still be treated like a firing for
damages purposes. Our cases demand nothing more.
                             II

                             A

   The framework I propose respects the fundamental rule
that an act done with discriminatory intent must have
occurred within the limitations period. It also comports
with the default rule that limitations periods start to run
when a cause of action accrues. When an employer in-
tends to force an employee to resign, the resignation gives
rise to a new cause of action for constructive discharge,
with a limitations period that runs from the date of the
resignation. But when an employer does not intend to
force the employee to resign, the employee’s only cause of
action is based on the underlying discriminatory acts, and
the limitations period runs from the time that claim ac-
crued.5 It is thus entirely unnecessary for the majority to
abandon the discriminatory-intent requirement in service
of the “standard” limitations rule. These two rules fit
together perfectly once one appreciates the dual nature of
constructive discharge.
   It is abundantly clear that the majority has abandoned
the discriminatory-intent requirement and would deem a
constructive discharge claim timely even if no discrimina-
tory act occurred within the limitations period. The ma-
jority admits as much. It declares that the employer’s
——————
  5 For example, if an unintended resignation was prompted by a dis-

crete act like a humiliating demotion or transfer, the limitations period
would run from the date of demotion or transfer. See Morgan, 536
U.S., at 110–113. If the resignation was prompted by an intolerable
hostile work environment, the limitations period would run from any
act that contributed to the hostile work environment. See id., at 117–
118.
12                   GREEN v. BRENNAN

                ALITO, J., concurring in judgment

discriminatory conduct and the employee’s resignation are
both “part of the ‘matter alleged to be discriminatory,’ ”
and therefore (in its view) the resignation may trigger the
limitations period “whatever the role of discrimination in
[the resignation] element.” Ante, at 8 (emphasis added).
To support this dubious proposition, the majority cites
Morgan’s holding that an individual act contributing to a
hostile work environment need not be independently
actionable for the act to start a fresh limitations period.
Ante, at 8–9. This analogy is particularly inapt because
Green’s constructive discharge claim is based on a discrete
act, not a hostile work environment. See supra, at 4.
Even setting that aside, Morgan held only that an act
contributing to a hostile work environment need not be
independently actionable by dint of its severity. That is
because a hostile work environment claim is based on the
“cumulative effect of individual acts” that may not “ ‘suffi-
ciently affect the conditions of employment to implicate
Title VII’ ” unless considered in the aggregate. 536 U.S.,
at 115 (emphasis added). Nothing in Morgan suggests
that the limitations period for a hostile work environment
claim can run from an act that is not discriminatory. To
the contrary, the Court referred to individual “act[s] of
harassment”—such as “racial jokes, . . . racially derogatory
acts, . . . negative comments regarding the capacity of
blacks to be supervisors, and . . . various racial epithets”—
as triggering the limitations period. Id., at 115, 120 (em-
phasis added).
                             B
  The majority opines that its rule is better for employees
because it prevents the limitations period from expiring
before an employee resigns. Ante, at 9. Things are not
that simple. The majority’s rule benefits only those em-
ployees who can meet the demanding standard for con-
structive discharge, while setting a springe for those who
                     Cite as: 578 U. S. ____ (2016)                   13

                   ALITO, J., concurring in judgment

cannot. Constructive discharge is an “aggravated” form of
discrimination involving truly “intolerable” working condi-
tions that leave an employee no choice but to resign.
Suders, 542 U.S., at 146–147. This is an objective stand-
ard, id., at 141, and what is subjectively intolerable to a
particular employee may strike a court or jury as merely
unpleasant.
   So imagine an employee who is subjected to sexual
harassment at her federal workplace but—relying on the
majority’s rule—does not pursue EEO counseling until 45
days after the harassment leads her to resign. Suppose
too that the last act of harassment occurred the day before
she resigned. If a court ultimately concludes that the
harassment was objectively intolerable and the employee
was justified in resigning, she can recover for the con-
structive discharge. But if it turns out that she has
proved only “ordinary discrimination” without the “some-
thing more” needed to establish constructive discharge,
id., at 147 (internal quotation marks omitted), the em-
ployee is doubly out of luck: Not only does her constructive
discharge fail on the merits, but any “lesser included”
hostile work environment claim that she might have
brought (and prevailed on), id., at 149, is time barred.
Encouraging employees to wait until after resigning to
pursue discrimination claims thus may needlessly deprive
unwary discrimination victims of relief.
   The better approach is to encourage employees to seek
EEO counseling (or, in the private sector, file an EEOC
charge) at the earliest opportunity, based on the underly-
ing discriminatory acts.6 Every allegation of constructive
discharge must be based on an actionable discriminatory
practice, see ibid.; 1 B. Lindemann, P. Grossman, & C.
——————
  6 The majority seems to agree that employees should promptly chal-

lenge the underlying discrimination, see ante, at 15, so why it disparag-
es the idea elsewhere in its opinion, see ante, at 9, is beyond me.
14                        GREEN v. BRENNAN

                    ALITO, J., concurring in judgment

Weirich, Employment Discrimination Law 21–49 (5th ed.
2012), for which the employee can immediately seek coun-
seling and pursue a discrimination claim. If the employee
later resigns, he or she can seek damages from the resig-
nation as part of that timely claim. See supra, at 9, and
n. 4. Under the framework I have set forth, an employee
who fails to pursue the underlying discrimination claim
can still pursue a standalone constructive discharge claim
so long as there is sufficient evidence that the employer
acted with intent to force the employee to resign. This will
often be the case when working conditions are so intoler-
able that a reasonable employee would be compelled to quit.
The employer will usually be aware that conditions are
terrible, and “[ p]roof that a defendant acted knowingly
very often gives rise to a reasonable inference that the
defendant also acted purposely.” Loughrin v. United
States, 573 U. S. ___, ___ (2014) (ALITO, J., concurring in
part and concurring in judgment) (slip op., at 3).7 But the
possibility of recovering damages for only the constructive
discharge, and not for discrimination suffered before the
resignation, will be an unsatisfactory alternative for many
employees who have suffered through unendurable work-
ing conditions.
                             III
   It remains to apply the foregoing principles to this case.
The Tenth Circuit held that the Postal Service was enti-
tled to summary judgment on its limitations defense. The

——————
  7 Given   this inference, it is hard to see why the majority thinks that it
“would often be difficult to allege plausibly” that such an employer
intended to force the employee to resign. Ante, at 12. It is not inher-
ently more difficult (and it will often be easier) to allege and prove that
an employer intended the foreseeable consequences of its actions than
it is to allege and prove that an employer acted because of discrimina-
tory animus against an employee’s race, sex, religion, or other protected
characteristic—a burden every Title VII plaintiff must carry.
                 Cite as: 578 U. S. ____ (2016)           15

                ALITO, J., concurring in judgment

question therefore is whether Green adduced sufficient
evidence from which a jury could reasonably conclude that
the Postal Service intended to force his resignation when
it presented him with the settlement agreement. If so,
then the limitations period ran from the date of Green’s
resignation.
   I have little trouble concluding that Green has carried
his burden. Indeed, the Postal Service virtually concedes
the point. It observes that the agreement expressly stated
that Green would retire, and provided for his reporting to
duty in Wamsutter, Wyoming, only in the event that the
retirement fell through. App. 60–61; Brief for Respondent
33. A jury could reasonably conclude that the Postal
Service, by offering Green a choice between retiring and
taking a lower paying job hundreds of miles away, in-
tended to make him choose retirement. Accordingly, for sum-
mary judgment purposes, the 45-day window for contact-
ing an EEO counselor ran from the date on which Green
resigned—or, more precisely, the date on which he gave
the Postal Service notice of his retirement, see ante, at 16.
   I am inclined to agree with Green that—viewing the
evidence in the light most favorable to him—he did not
give notice of his retirement until he submitted his re-
tirement papers, making his claim timely. Although the
settlement agreement provided that he would retire, it
alternatively allowed him to transfer to Wyoming. Unless
Green would have been turned away from the Wamsutter
Post Office despite that language had he chosen to go
there, it was not until Green submitted his retirement
papers that one could say with certainty that his position
would be terminated rather than transferred. That said,
like the majority I am content to leave this question for
the Tenth Circuit to tackle on remand. I accordingly
concur in the judgment.
                 Cite as: 578 U. S. ____ (2016)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 14–613
                         _________________


     MARVIN GREEN, PETITIONER v. MEGAN J. 

       BRENNAN, POSTMASTER GENERAL

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE TENTH CIRCUIT

                        [May 23, 2016] 


  JUSTICE THOMAS, dissenting.
  Title VII of the Civil Rights Act of 1964 prohibits em­
ployers from engaging in discriminatory acts against their
employees. Under a 1992 Equal Employment Opportunity
Commission (EEOC) regulation implementing Title VII,
federal employees “who believe they have been discrimi­
nated against” “must consult a[n] [EEOC] Counselor prior
to filing a complaint in order to try to informally resolve
the matter.” 29 CFR §1614.105(a) (2015). In particular,
the aggrieved employee “must initiate contact with a
Counselor within 45 days of date of the matter alleged to
be discriminatory.” §1614.105(a)(1).
  Today, the majority holds that a “matter alleged to be
discriminatory” includes a matter that is not “discrimina­
tory” at all: a federal employee’s decision to quit his job.
Ante, at 5–6. The majority reaches this conclusion by
adopting an atextual reading of the regulation that ex­
pands the constructive-discharge doctrine. Consistent with
the text of the regulation and history of the constructive-
discharge doctrine, I would hold that only an employ­
er’s actions may constitute a “matter alleged to be discrim­
inatory.” Because the only employer action alleged to be
discriminatory here took place more than 45 days before
petitioner Marvin Green contacted EEOC, his claims are
untimely. I therefore respectfully dissent.
2                    GREEN v. BRENNAN

                     THOMAS, J., dissenting

                              I
  The meaning of a “matter alleged to be discriminatory”
refers to actions taken by the employer, not the employee.
This follows from the ordinary meaning of “matter” and
“discriminatory,” as well as this Court’s precedents.
                              A
   I begin with “ ‘the language [of the regulation] itself and
the specific context in which that language is used.’ ”
McNeill v. United States, 563 U.S. 816, 819 (2011) (brack­
ets omitted). When a word or phrase is left undefined—as
“matter alleged to be discriminatory” is—we consider its
“ordinary meaning.” Asgrow Seed Co. v. Winterboer, 513
U.S. 179, 187 (1995). A “matter” is “a subject under
consideration, esp. involving a dispute or litigation” or
“[s]omething that is to be tried or proved; an allegation
forming the basis of a claim or defense.” Black’s Law
Dictionary 992 (7th ed. 1999); The Oxford English Dic­
tionary 481 (2d ed. 1989) (“matter” means “[a]n event,
circumstance, fact, question, state or course of things, etc.,
which is or may be an object of consideration or practical
concern; a subject, an affair, a business”); see ante, at 5
(embracing this view). The term “discriminatory” means
characterized by differential treatment that lacks a sound
justification. See The Random House Dictionary of the
English Language 564 (2d ed. 1987) (“discriminatory”
means “characterized by or showing prejudicial treatment
esp. as an indication of racial, religious, or sexual bias”);
B. Garner, A Dictionary of Modern Legal Usage 191 (1987)
(“discriminatory” means “applying discrimination in
treatment, esp. on ethnic grounds”); Black’s Law Diction­
ary 479 (“discrimination” means characterized by
“[d]ifferential treatment; esp., a failure to treat all persons
equally when no reasonable distinction can be found be­
tween those favored and those not favored”). Thus, a
“matter alleged to be discriminatory” means an employee’s
                    Cite as: 578 U. S. ____ (2016)                  3

                        THOMAS, J., dissenting

allegation that he was treated in an unjustifiably differen­
tial manner.
   In the context of employment discrimination, only an
employer can discriminate against—or apply unjustifiable
differential treatment to—an employee.1 An employee
cannot plausibly be said to discriminate against himself.
It therefore makes no sense to say that an employee’s act
of quitting constitutes an action in which he was treated
in a differential manner that lacked a sound justification.
   And, it does not make any more sense to say that an
employee’s decision to quit is itself “discriminatory” simply
because it may result from antecedent discriminatory
conduct. As two of our precedents—National Railroad
Passenger Corporation v. Morgan, 536 U.S. 101 (2002),
and Delaware State College v. Ricks, 449 U.S. 250
(1980)—illustrate, the “matter alleged to be discrimina-
tory” is the reason the employee quit, and not the quitting
itself.
   In Morgan, we rejected the argument that a phrase
similar to “matter alleged to be discriminatory”—namely,
an “alleged unlawful employment practice”—“connotes an
ongoing violation that can endure or recur over a period of
time.” 536 U.S., at 109–111. We held that discrete dis­
criminatory acts of the employer occurring outside a filing
period were not actionable, even if connected to other acts
within the period. Id., at 113. The word “practice,” we
explained, did not “conver[t] related discrete acts into a
single unlawful practice for the purposes of timely filing.”
Id., at 111. The same is true of the word “matter.” See,
e.g., EEOC Compliance Manual: Threshold Issues §2–
IV(C)(1), n. 179 (equating “matter alleged to be discrimi­
natory” with “the alleged discriminatory employment

——————
  1 Title VII defines the term “employer” to include “agent[s]” of the

employer. 42 U.S. C. §2000e(b).
4                   GREEN v. BRENNAN

                    THOMAS, J., dissenting

practice”), online at http://www.eeoc.gov/policy/docs/
threshold.html (as last visited Mar. 29, 2016) (equating
“matter alleged to be discriminatory” with “the alleged
discriminatory employment practice”).
    Ricks complements Morgan by holding that discrimina­
tion occurs when an employer takes some adverse action
against the employee, and not when the employee feels the
consequences of that action. 449 U.S., at 257–258. In
Ricks, we considered the timeliness of an EEOC complaint
that a professor filed after he was allegedly denied tenure
on account of his national origin. Id., at 252–254. The
employer offered him a contract to teach one more year
after it denied tenure. Id., at 255. The professor contended
that his claim did not accrue until his 1-year contract
expired, because the offer of the contract constituted a
“ ‘continuing violation.’ ” Id., at 257. We rejected that
argument and explained that “[m]ere continuity of em­
ployment, without more, is insufficient to prolong the life
of a cause of action for employment discrimination.” Ibid.;
see also Chardon v. Fernandez, 454 U.S. 6, 8 (1981) (per
curiam) (holding that claims of administrators of the
Puerto Rican Department of Education were untimely
because their claims accrued when they received notice
that they would be fired and not on the effective date of
their terminations).
    The alleged employer conduct that most immediately
prompted Green’s decision to quit was the Postal Service’s
request on or about December 15, 2009, that he sign a
settlement agreement. See App. 17, ¶72; App. 19, ¶83. It
is irrelevant whether Green’s decision to quit “g[a]v[e]
present effect to the past illegal act[s] and therefore per­
petuate[d] the consequences of forbidden discrimination.”
Ricks, supra, at 258 (internal quotation marks omitted).
Because the Postal Service’s December 15 request is the
                      Cite as: 578 U. S. ____ (2016)                      5

                          THOMAS, J., dissenting

“matter alleged to be discriminatory,” Green had 45 days
from December 15 to initiate contact with EEOC.2
Because he was 52 days late in doing so, his claim was
untimely.
                              B
   The majority reaches the opposite conclusion for three
reasons. None withstands scrutiny.
   First, the majority observes that the text of the regula­
tion is “not particularly helpful” because the word “matter”
simply means “ ‘an allegation forming the basis of a claim or
defense,’ ” which “could readily apply to a discrimination-
precipitated resignation.” Ante, at 5. Thus, the ma-
jority contends, “matter” could “reasonably be interpreted
to include the factual basis for a claim,” which, in its view,
includes Green’s decision to resign. Ante, at 10. But, as
explained, that interpretation does not grapple with the
entire phrase, “matter alleged to be discriminatory,” which
does not encompass the subsequent nondiscriminatory
actions that the employee takes.
   Second, the majority contends that the “standard rule
for limitations periods” informs its understanding of 29
CFR §1614.105. Ante, at 6 (internal quotation marks
omitted). Under this rule, the majority contends, a limita­
tions period does not begin to run until there is a “com­
plete and present cause of action.” Ante, at 6 (internal
quotation marks omitted). The majority concludes that

——————
  2 Title VII does not provide federal employees with a cause of action

for retaliation. Ante, at 3, n. 1. Title VII’s federal-sector provision
incorporates certain private-sector provisions related to discrimination
but does not incorporate the provision prohibiting retaliation in the
private sector. See 42 U.S. C. §2000e–16(d) (incorporating §§2000e–
5(f ) to (k) but not §2000e–3(a), which forbids private-sector retaliation).
In light of this text, I have grave doubts that Green—as a federal
employee—has a claim for retaliation. But because the parties do not
raise this issue, and the majority leaves it open, I need not resolve it.
6                    GREEN v. BRENNAN

                     THOMAS, J., dissenting

there is no “complete and present cause of action” for
constructive discharge until “an employee resigns.” Ibid.
(internal quotation marks omitted).
   Even assuming that an employee’s resignation was an
essential part of a constructive discharge “claim” (but see
Part II, infra) the “standard rule” is merely a “default”
rule. Graham County Soil & Water Conservation Dist. v.
United States ex rel. Wilson, 545 U.S. 409, 418 (2005).
That “default rule” does not apply, however, where—as
here—the text confirms that the limitations period begins
to run before the cause of action accrues.
   Pillsbury v. United Engineering Co., 342 U.S. 197
(1952), confirms this point. In that case, the Court consid­
ered a statute that provided that “ ‘[t]he right to compen­
sation for disability . . . shall be barred unless a claim
therefor is filed within one year after the injury.’ ” Id., at
197 (quoting 33 U.S. C. §913(a) (1952)). The Court held
that the 1-year period began at the time of injury, not
when the employee later became disabled as a result of the
injury and concluded that “Congress meant what it said
when it limited recovery to one year from date of injury,
and ‘injury’ does not mean ‘disability.’ ” 342 U.S., at 199–
200. Although that reading meant that “an employee
[could] be barred from filing his claim before his right to
file it arises,” the Court refused to “rewrite the statute of
limitations” to avoid that result. Ibid.; see also, e.g., Dodd
v. United States, 545 U.S. 353, 357–360 (2005) (giving
effect to the clear text of a limitations provision even
though that reading “ma[de] it difficult” for certain mo­
vants “to obtain relief” and could lead to “harsh results”).
   Like the limitations provision in Pillsbury, 29 CFR
§1614.105 makes clear that the limitations period could
begin before any constructive-discharge claim accrues, lest
“what was intended to be a limitation [be] no limitation at
all.” 342 U.S., at 200. The regulation instructs that the
limitations period begins to run when the “matter alleged
                 Cite as: 578 U. S. ____ (2016)           7

                    THOMAS, J., dissenting

to be discriminatory” occurs—i.e., the discriminatory
conduct of the employer. To say that this includes Green’s
resignation could “have the effect of extending the limita­
tion indefinitely.” Ibid.; see Part I–A, supra.
   Finally, the majority downplays Morgan and Ricks by
claiming that Green’s resignation was “not merely an
inevitable consequence of the discrimination he suffered; it
is an essential part of his constructive-discharge claim.”
Ante, at 13. “[A] claim that an employer constructively
discharged an employee,” the majority contends, “is no
different from a claim that an employer actually dis­
charged an employee.” Ante, at 7. This reasoning cannot
be reconciled with the regulatory text and fails to grapple
with our precedents. By isolating Green’s late response to
the settlement agreement rather than his employer’s
alleged coercion of Green to sign that agreement, the
majority ignores the discriminatory act and bestows on
Green an advantage that other employees subject to
wrongful discrimination do not have. Had Green signed
termination papers rather than settlement papers, there
would be no question about the untimeliness of his claims.
As in Ricks, the time for Green’s claim would have begun
to run when his employer discriminated against him, even
if the termination was not effective until months later.
449 U.S., at 257; see also Chardon, 454 U.S., at 8 (same).
But today, the majority decides that Green’s claim is
different. In doing so, the majority elevates constructive
discharge to the status of a super termination capable of
extending a limitations period far beyond the time the
employer acted discriminatorily.
                           II
  The majority’s error is not merely one of regulatory
misinterpretation. By misreading the regulation, the
majority expands the constructive-discharge doctrine
beyond its original bounds. In particular, the majority
8                    GREEN v. BRENNAN

                     THOMAS, J., dissenting

cements the (mistaken) notion that constructive discharge
is an independent cause of action—and not a mere coun­
terdefense—by unjustifiably focusing on an employee’s
response to an employer’s conduct. See, e.g., ante, at 6–14.
In doing so, the majority exacerbates the problems that
Pennsylvania State Police v. Suders, 542 U.S. 129 (2004),
first created in adopting a capacious definition of “con­
structive discharge.”
                              A
   In holding that a discrimination claim based on con­
structive discharge accrues when an employee resigns, the
majority wrongly assumes that constructive discharge is a
separate claim equivalent to an actual discharge under
Title VII. Ante, at 10–11. But the constructive-discharge
doctrine is best understood as “a counter-defense to the
employer[’]s defense that the worker [voluntarily] quit,”
and not a separate claim. EEOC v. R. J. Gallagher Co.,
959 F. Supp. 405, 408 (SD Tex. 1997), vacated in part on
other grounds, 181 F.3d 645 (CA5 1999).
   The National Labor Relations Board (NLRB) developed
the constructive-discharge doctrine in the 1930’s “to ad­
dress situations in which employers coerced employees to
resign, often by creating intolerable working conditions, in
retaliation for employees’ engagement in collective activi­
ties.” Suders, supra, at 141; see also Shuck, Comment,
That’s It, I Quit: Returning to First Principles in Con­
structive Discharge Doctrine, 23 Berkeley J. Empl. & Lab.
L. 401, 406–407 (2002). An employee who voluntarily quit
usually lost the right to backpay and other remedies,
whereas an employee who was fired for discriminatory
reasons did not. See id., at 403. The constructive-
discharge doctrine enabled courts to provide a remedy to
those employees who voluntarily quit based on the fiction
that their decision to quit was not actually voluntary. See
ibid.; Suders, supra, at 147, n. 8. Thus, as it was originally
                 Cite as: 578 U. S. ____ (2016)            9

                    THOMAS, J., dissenting

conceived, constructive discharge was not an independ-
ent cause of action but instead a counterdefense to an
employer’s contention that a resignation was voluntary,
and thus, should “factor into the damages.” Knabe v.
Boury Corp., 114 F.3d 407, 408, n. 1 (CA3 1997); see also
Russ v. Van Scoyoc Assoc., Inc., 122 F. Supp. 2d 29, 35–36
(DC 2000) (collecting cases). So understood, an employee’s
resignation does not complete any cause of action, and
thus does not trigger the limitations period.
  The majority contends that Suders marked a departure
from this original conception of constructive discharge by
“expressly h[o]ld[ing] that constructive discharge is a
claim distinct from the underlying discriminatory act.”
Ante, at 11. But, that case does not resolve the issue one
way or the other. To be sure, Suders contains a few
statements suggesting that constructive discharge is a
claim. As the majority points out, for example, Suders
states that a hostile work environment claim is less
“grav[e]” than a “claim of hostile-environment constructive
discharge,” and “a claim for constructive discharge lies
under Title VII.” Ante, at 11 (citing Suders, 542 U.S., at
142, 149; emphasis added); see also id., at 133 (referring to
“sexual harassment/constructive discharge claim”); id., at
143 (referring to “constructive discharge claims”). At the
same time, however, the question at issue in Suders was
the availability of affirmative defenses. In that vein,
Suders held only that employers could avail themselves of
those defenses if an “official act” of the company “d[id] not
underlie the constructive discharge.” Id., at 148. There
are also statements throughout the Suders opinion that
are flatly inconsistent with the reading that the majority
suggests. For example, it points out that an employee’s
resignation is “assimilated to a formal discharge” for
“remedial purposes,” without mentioning liability. Id., at
141 (emphasis added); see also id., at 147, n. 8 (noting that
“a prevailing constructive discharge plaintiff is entitled to
10                  GREEN v. BRENNAN

                    THOMAS, J., dissenting

all damages available for formal discharge,” including
“backpay” and sometimes “frontpay”); id., at 148 (“a con­
structive discharge is functionally the same as an actual
termination in damages-enhancing respects” (emphasis
added)). In short, Suders does not resolve whether con­
structive discharge depends on the underlying discrimina­
tory act. And, it does not hold that constructive discharge
is a cause of action that is distinct from the underlying
discrimination claim.
                             B
   The majority today not only exploits Suders’ imprecision
about whether constructive discharge is an independent
claim, but also takes advantage of that opinion’s ambig-
uity as to what an employee must establish to invoke the
doctrine. In Suders, I objected to the Court’s statement
that the constructive-discharge doctrine encompasses
those situations in which “working conditions become so
intolerable that a reasonable person in the employee’s
position would have felt compelled to resign.” Id., at 141.
That description does “not in the least resemble actual
discharge” because it permits an employee “to allege a
constructive discharge absent any adverse employment
action” and absent any employer intent to cause a resigna­
tion. Id., at 153–154 (THOMAS, J., dissenting).
   Despite the Suders Court’s overly broad description of
the doctrine, the Court at least retained some focus on an
employer’s conduct. The Court in Suders explained that
whether to “assimilat[e]” a constructive discharge “to a
formal discharge for remedial purposes” entailed an “ob­
jective” inquiry that focused on the “working conditions”
themselves. Id., at 141. And, it held that an employer
could raise certain affirmative defenses to stave off liabil­
ity when no official action forced an employee to resign.
Id., at 147.
   Today, the majority goes even further than Suders in
                 Cite as: 578 U. S. ____ (2016)          11

                    THOMAS, J., dissenting

eviscerating the limitations on the constructive-discharge
doctrine. The majority’s rule transforms constructive
discharge into a claim focused on the employee’s conduct,
instead of the employer’s. Green does not allege that,
after he signed the settlement agreement, any other act—
by a supervisor or even a co-worker—occurred or other­
wise immediately precipitated his decision to quit. See
App. 19, ¶¶83–85. The majority’s holding—that Green’s
claim accrued when he resigned—must rest then on
Green’s own subjective feelings about the forced settle­
ment. By ignoring the date on which an employer’s dis­
criminatory act occurred and instead focusing only on an
employee’s subjective response to that discriminatory act
(see ante, at 12–14), the majority dispenses with the func­
tion of an employer’s conduct. The effect of the majority’s
analysis, then, is that constructive discharge no longer
involves any sort of objective inquiry.
   I cannot agree. The concept of constructive discharge is
already on tenuous footing. It is not based on the text of
Title VII but instead on the fiction that an employee’s
resignation can be attributed to his employer in limited
circumstances. As initially conceived by the NLRB, this
fictitious attribution could be justified if an employer’s
unlawful employment practice “standing alone, render[ed]
an employee’s resignation reasonable and [thus] entitle[d]
the employee to backpay.” Shuck, 23 Berkeley J. Empl. &
Lab. L., at 409 (emphasis added); see, e.g., In re Waples-
Platter Co., 49 N. L. R. B. 1156, 1174–1175 (1943) (con­
cluding that it was reasonable per se for the employees to
quit in light of the nature of the employer’s intentional,
discriminatory transfers). Such attribution cannot be
justified, however, where—as here—the constructive
discharge accrues based solely on an employee’s subjective
response to alleged discrimination.
                        *      *     *
12                GREEN v. BRENNAN

                  THOMAS, J., dissenting

  Because Green has not proffered any evidence that
discrimination continued to occur after he signed the
settlement agreement, his contact with EEOC was un­
timely under 29 CFR §1614.105. Accordingly, I would
affirm the judgment of the Court of the Appeals.